In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                     No. 06-19-00081-CV




IN RE JOHN DOGGETT, M.D., INDEPENDENT EXECUTOR OF THE
            ESTATE OF JERRY LLOYD DOGGETT




                Original Mandamus Proceeding




         Before Morriss, C.J., Burgess and Stevens, JJ.
         Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION
           John Doggett, M.D., Independent Executor of the Estate of Jerry Lloyd Doggett, has filed

a petition for writ of mandamus asking this Court to order the Honorable Janice Stone, sitting as

the County Court of Law of Cherokee County, to vacate the trial court’s order, which he contends

is void.

           Section 22.221 of the Texas Government Code provides that “[e]ach court of appeals for a

court of appeals district may issue all writs of mandamus, agreeable to the principles of law

regulating those writs, against: . . . (1) a judge of a district, statutory county, statutory probate

county, or county court in the court of appeals district.”                See TEX. GOV’T CODE

ANN. § 22.221(b)(1) (Supp.). The County Court at Law of Cherokee County is not located within

our district. TEX. GOV’T CODE ANN. § 22.201(g) (Supp.). It is located within the district of the

Tyler Court of Appeals. See TEX. GOV’T CODE ANN. § 22.201(m) (Supp.). Although Doggett’s

underlying civil appeal was transferred to this Court pursuant to the Texas Supreme Court’s docket

equalization order, such transfer does not confer jurisdiction on this Court in a separate original

proceeding. See In re Davis, 87 S.W.3d 794, 795 (Tex. App.— Texarkana 2002, orig. proceeding).




                                                  2
      We, therefore, dismiss the petition for writ of mandamus for want of jurisdiction.




                                                   Josh R. Morriss III
                                                   Chief Justice

Date Submitted:      August 29, 2019
Date Decided:        August 30, 2019




                                               3